tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list sep tep kacts attention legend union a association b association c plan x fund y dear l i this is in response to your request dated date for a private_letter_ruling submitted by your authorized representative concerning a method of funding elective_deferrals into plan x correspondence dated date supplemented the request a conference was held with your authorized representative on date your authorized representative has submitted the following facts and representations plan x is an employee_benefit_plan formed pursuant to a collective bargaining agreement entered into by union a association b and association c and is intended to be qualified under sec_401 a of the internal_revenue_code and contains a cash_or_deferred_arrangement coda described under sec_401 of the code most of the employees eligible to participate in plan x also are participants in fund y a vacation and holiday fund which is a voluntary employees’ beneficiary association described in sec_501 of the code fund y was created pursuant to the collective bargaining agreement between union a association b and association c employer contributions to fund y are withheld from page the employees’ wages and contributed to fund y ona monthly basis as required by the collective bargaining agreement fund y accumulates and invests those funds and distributes the resulting funds in cash to the employees every six months you propose to allow the participants in plan x to redirect their contributions to fund y into plan x’s coda as elective_deferrals an amendment to the collective bargaining agreement would provide that elective_deferrals into plan x’s coda shall be made first from amounts which otherwise would be contributed to fund y to the extent thereof and second from cash compensation based on the foregoing you request a ruling that the proposed amendment will not affect the status of plan x’s coda as a qualified coda under sec_401 of the code sec_401 of the code states in part that a qualified coda is any arrangement which is part of a profit-sharing or stock_bonus_plan a pre-erisa_money_purchase_plan or a rural_cooperative_plan which meets the requirements of sec_401 under which a covered_employee may elect to have the employer make payments as contributions to a_trust under the plan on behalf of the employee or to the employee directly in cash sec_1_401_k_-1 of the income_tax regulations states in part that an arrangement is a qualified coda only if the arrangement provides that the amount that each eligible_employee may defer as an elective contribution is available to the employee in cash it has been represented that amounts which would otherwise be deferred into plan x’s coda are not distributed from fund y until six months after they are contributed to fund y thus the requirements of the regulations concerning cash availability are not met under the proposed amendment accordingly we conclude that plan x’s coda will not be qualified under sec_401 of the code if the proposed amendment is put into effect also sec_401 of the code provides that benefits other than matching_contributions must not be contingent on an employee's election to defer a coda of any employer shall not be treated as a qualified coda if any other benefit is conditioned directly or indirectly on the employee electing to have the employer make or not make contributions under the arrangement in lieu of receiving cash sec_1_401_k_-1 of the regulations states in relevant part that a coda will be qualified only if no other benefit is conditioned directly or indirectly upon the employee’s electing to make or not to make elective contributions under the arrangement the term other benefit is defined in part in sec_1_401_k_-1 e ii of the regulations to include vacations or vacation pay and certain nonqualified_deferred_compensation arrangements are also considered benefits when provided to employees as vacation pay from fund y will be considered an other benefit which is conditioned directly or indirectly on the employee electing to have the employer make or not make elective_deferrals under plan x’s coda within the meaning of sec_401 k a of the code and sec_1_401_k_-1 of the page regulations because the benefit available under fund y depends on the elective_deferrals made under plan x the right to participate in fund y is a contingent benefit for purposes of sec_401 of the code and sec_1 k -1 e of the regulations no opinion is expressed as to the federal tax consequences of the transaction described above under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative in accordance with a power_of_attorney on file in this office private_letter_ruling please contact tr rrher free number if you have any questions concerning this p tern af th hee inhi not a toll- sincerely yours frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures notice of intention to disclose deleted copy of ruling cc
